Graves, C. J.
The defendant was convicted of the crime of forgery, and having alleged exceptions and no judgment having been given he asks to have the verdict set .aside and a new trial granted.
He was sworn as a witness in his own behalf, and on cross-examination the prosecuting attorney was allowed to ask him if he did not know as matter of fact that a certain information to which he had pleaded was based on the complaint of A. T. White. His counsel excepted to the ruling, and the defendant replied that he could not answer; and further, that he never saw the complaint. The record fails to show that the question was open to exception. People v. Cummins 47 Mich. 334; Driscoll v. People 47 Mich. 413. And moreover the reply given tends to show that what was elicited was of no consequence.
Certain genuine signatures of the person whose name the defendant was accused of forging were submitted without objection, that the jury might compare them with the alleged forgery, and in charging the jury the trial judge informed them in substance that they were expected to apply their own judgments to ascertain the evidentiary effect of a comparison of the signatures and not entirely rely on the testimony which experts had given on it. The charge was *239not in these terms, but such seems to have been its meaning.
The case raises no question concerning the submission of the papers. On the contrary it appears that they were introduced without objection and with the understanding that the jury should “ consider ” them. The signatures were therefore before them as evidence and they had heard the experts and surely they were entitled to use their own faculties in instituting a comparison and in reaching an opinion. Whatever facts had been put in evidence and from whatever source, were present to afford such light and such assistance as in the judgment of the jury they were fitted to affoi’d. But the process of investigation by inspection and comparison and the attainment of a satisfactory conclusion required the application of personal intelligence, no matter how much light and assistance proceeded from extrinsic sources. And the instruction to the jury suggested nothing beyond their province under the circumstances presented. Vinton v. Peck 14 Mich. 287; Crist v. State 21 Ala. 137; Moore v. United States 91 U. S. 270. The question is not ruled by the Foster case 34 Mich. 21.
The attempt to get a review by means of a finding by the trial judge on overruling a motion for a new trial, as though there were a special verdict, is without precedent and wholly unwarranted.
The case calls for nothing further.
The exceptions are overruled, and the court is advised to proceed to judgment.
Cooley and Marston, JJ. concurred.